 


113 HR 3773 IH: Unemployment Benefits Extension Act of 2013
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3773 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2013 
Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the emergency unemployment compensation program until January 1, 2015. 
 
 
1.Short titleThis Act may be cited as the Unemployment Benefits Extension Act of 2013 or the Unemployed Jobhunters Protection and Assistance Act of 2013.   
2.Extension of emergency unemployment compensation program 
(a)ExtensionSection 4007(a)(2) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking January 1, 2014 and inserting January 1, 2015. 
(b)FundingSection 4004(e)(1) of the Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended— 
(1)in subparagraph (I), by striking and at the end; 
(2)in subparagraph (J), by inserting and at the end; and  
(3)by inserting after subparagraph (J) the following: 
 
(K)the amendment made by section 2(a) of the Unemployment Benefits Extension Act of 2013;. 
(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the American Taxpayer Relief Act of 2012 (Public Law 112–240).
3.Sense of CongressIt is the sense of Congress that the House of Representatives and the Senate should reconvene on or before December 18, 2013, to take appropriate action to enact this legislation. 
 
